DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-12 are present for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.	Claims 2-3, 5, 7-8, 10-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2, 3 & 5, “the wiring of the spin element” lacks a clear antecedent basis since there are a plurality of spin elements. Thus, it should be changed to “the wiring of each spin element”, see similar language also recited on lines 7 & 9 of claim 1.
	Claim 7, line 3, “the stacked body” lacks a proper antecedent basis since there are a plurality of such stacked body (belonging to plurality of spin elements, or plurality of reference cells). Thus, it should be changed to “each stacked body” for language clarity.
	Claim 7, line  5, “the wiring” should be “each wiring” for clear antecedent basis since there are many different wirings as claimed.
	Claim 7, line 4, what is being claimed by “a second ferromagnetic layer from close to the wiring”? Does it imply that such layer is formed closer to the wiring? Or does it imply that such layer adjacent to the wiring? In other words, the word pair “from close” does not make sense at all. Further amendment is expected.
	Claim 8, lines 3-4 also incorporates similar errors as claim 7.
	Claim 8, last line, “the wiring should be read as “each wiring”.
	Claim 10, line 4, “the same write voltage” lacks a proper antecedent basis from claim 1. It should be “a same write voltage” instead.
Claim 10, line 5, the word “plurali” should be “plurality” (mis-spelling error).
	Claim 10, line 7, on the phrase “a step of applying a read voltage in a stacking direction”, which wiring of which component or element is being applied with such read voltage? For example, line 4 asks for a same write voltage applied to each wiring of a spin element, but line 7 is vague & indefinite because it does not state clearly how this read voltage is applied to which wiring or what element) at all?
	Claim 12, last line, “another element” is vague & indefinite. It should be read as “another spin element” for sake of clarity.

3.	Claims 11-12 are rejected/objected as being dependent upon rejected claim 10.
	Claims 1, 4, 6 & 9 are tentatively allowable over prior arts of record for other detail features that are not clearly taught nor seen elsewhere at this time.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827